The opinion of the court was delivered, November 11th 1867, by
Agnew, J.
The 1st and 2d errors assigned are without merit. The plea of pending action came too late after the plea of the general issue and was not sufficiently verified.
We discover no error in the rejection of William Huston’s declarations. They were not made in his official character and while acting in the business of the township. They were no more than the loose declarations of any other citizen.
The 4th, 5th, 6th and 7th assignments of error may all be considered together.
Rightly understood, the charge of the court left the matters in dispute fairly to the jury. There was no evidence of any false statement of facts as an inducement to the execution of the bond. The court were therefore right in saying they saw no evidence of fraud and no sufficient evidence to alter the terms of the written paper. But the court instructed the jury that if the bond was not read to John, and he could not read and the contents were misrepresented, it would not bind him, and as consequence told the jury the plaintiff could not recover in that event. This was all the evidence justified the court in saying. The argument of the plaintiff in error overlooks the palpable distinction between a defence resting upon facts which are misstated in order to induce a party to enter into a bond, the contents of which he knows, and one resting on a misrepresentation of the contents of the instrument itself to an illiterate person. In the former case the bond is the obligation of the party who seals it, but it is avoided by the false inducement to enter into it, and in the latter the instrument is not his deed or bond at all. It is this distinction which the court bore in mind in charging in what is alleged to be a contradictory manner. The only fraud alleged was in the asserted misrepresentation of the contents of the paper, and this the court fairly submitted.
There is nothing in the remaining errors calling for special notice, and the judgment is therefore affirmed.